DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20190011535A1 (Park).
1. Park discloses A LiDAR system (¶90), comprising:
an optical system which includes a first lens and a second lens (Fig. 16: metal lens 20, meta lens 60; ¶86);
wherein the first lens and the second lens are situated in a shared optical path (Fig. 16; ¶85-86), wherein at least one of the first lens and the second lens is configured to be set into rotation in order to bring about a beam deflection from the optical path in at least one spatial direction (Fig. 16; ¶85-86 “the beam scanning apparatus 110 may include two rotary meta lenses, i.e., first and second rotary meta lenses 20 and 60, and two rotation drive devices 30 and 70 for respectively rotating the two rotary meta lenses 20 and 60.”).
3. Park discloses The LiDAR system as recited in claim 1, wherein the second lens is rotatably supported in at least one spatial direction so that an angular relationship between surfaces of the first lens and surfaces of the second lens is variable in order to bring about the beam deflection (Fig. 16; ¶85-86 it is noted that the angular relationship between the rotating lenses 20 and 60 necessarily changes as they rotate).
14. Park discloses The LiDAR system as recited in claim 1, wherein the LiDAR system includes a plurality of laser-detector pairs (¶82 “The synchronization device 150 may include a separate photodetector for sensing the light transmitted through the meta area 20 m”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park.
2. While not explicitly disclosing, Park teaches The LiDAR system as recited in claim 1, wherein the first lens is statically situated, and the second lens is rotatably supported in relation to the first lens (Fig. 16; ¶85-86 it is noted that by setting the speed of one of the rotation drive devices 30 or 70 to zero, or not using one of the drivers, one lens would necessarily be stationary. It would have been obvious to one of ordinary skill in the art to modify Park to remove one of the drivers because doing so would simplify the system and may reduce cost and complexity).
10. While not explicitly disclosing in a single embodiment, Park teaches The LiDAR system as recited in claim 1, wherein the optical system includes a pivot mirror to provide for a variation of the optical path (Fig. 15: mirror 40, Fig. 17 mirror 80; ¶82-84, 87).
It would have been obvious to one of ordinary skill in the art to modify the embodiment of Fig. 16 of Park to also include a mirror for variation of optical path as taught by Park in the embodiments of Figs. 15 and 17 because doing so would be modifying a similar optical scanning device by adding a mirror would provide more flexibility in scanning and may provide more scanning angle range.
Claim(s) 4, 5, 7, 8, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US20160299170A1 (Ito).
4. While Park does not make explicit, Park in view of Ito teaches The LiDAR system as recited in claim 1, wherein at least the first lens or the second lens includes at least one arched surface in the optical path and the arched surface is a convexly curved surface that is able to be pointed toward the other lens (Ito Fig. 13A; ¶280-284, 287 “Also, the cylindrical concave-convex lens pair 620 is rotated and/or moved translationally together with the scanning unit by a rotation mechanism (not illustrated) and/or a translational movement mechanism (not illustrated).”).
It would have been obvious to one of ordinary skill in the art to modify Park to replace the meta lenses with regular lenses as taught by Ito because doing so would be replacing a similar lens component with another lens in a similar optical scanning device and doing so may provide more flexibility in manufacturing and simplify the system because of simpler manufacturing of regular lenses.
5. While Park does not make explicit, Park in view of Ito teaches The LiDAR system as recited in claim 4, wherein the convexly arched surface is situated adjacent to a concavely curved surface of the other lens also disposed in the optical path so that the convexly curved surface interacts with the concavely curved surface (Ito Fig. 13A; ¶280-284, 287).
It would have been obvious to one of ordinary skill in the art to modify Park to replace the meta lenses with regular lenses as taught by Ito because doing so would be replacing a similar lens component with another lens in a similar optical scanning device and doing so may provide more flexibility in manufacturing and simplify the system because of simpler manufacturing of regular lenses. 
7. While Park does not make explicit, Park in view of Ito teaches The LiDAR system as recited in claim 5, wherein the first lens includes the concavely curved surface and the second lens includes the convexly curved surface (Ito Fig. 13A: concave-convex lens pair 620; ¶280-284, 287).
It would have been obvious to one of ordinary skill in the art to modify Park to replace the meta lenses with regular lenses as taught by Ito because doing so would be replacing a similar lens component with another lens in a similar optical scanning device and doing so may provide more flexibility in manufacturing and simplify the system because of simpler manufacturing of regular lenses. It further would be an obvious modification to switch the order of the concave/convex lenses because it has been held that rearranging parts that involves only routine skill in the art, such as order of concave and convex lenses, is an obvious modification. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). And the particular placement of a component, such as concave or convex lenses, is held to be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
8. While Park does not make explicit, Park in view of Ito teaches The LiDAR system as recited in claim 5, wherein the first lens includes the convexly curved surface and the second lens includes the concavely curved surface (Ito Fig. 13A: concave-convex lens pair 620; ¶280-284, 287).
It would have been obvious to one of ordinary skill in the art to modify Park to replace the meta lenses with regular lenses as taught by Ito because doing so would be replacing a similar lens component with another lens in a similar optical scanning device and doing so may provide more flexibility in manufacturing and simplify the system because of simpler manufacturing of regular lenses. It further would be an obvious modification to switch the order of the concave/convex lenses because it has been held that rearranging parts that involves only routine skill in the art, such as order of concave and convex lenses, is an obvious modification. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). And the particular placement of a component, such as concave or convex lenses, is held to be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
9. While Park does not make explicit, Park in view of Ito teaches The LiDAR system as recited in claim 1, wherein at least one further surface of the first lens or the second lens in the optical path is developed in a planar manner (Ito Fig. 13A: one surface of each of the lenses 621/622 is planar; ¶280-284, 287).
It would have been obvious to one of ordinary skill in the art to modify Park to replace the meta lenses with regular lenses as taught by Ito because doing so would be replacing a similar lens component with another lens in a similar optical scanning device and doing so may provide more flexibility in manufacturing and simplify the system because of simpler manufacturing of regular lenses.
13. While Park does not make explicit, Park in view of Ito teaches The LiDAR system as recited in claim 1, wherein at least one of the first lens and/or the second lens is rod-shaped (Ito Fig. 13A: cylindrical lens 622; ¶286-288).
It would have been obvious to one of ordinary skill in the art to modify Park to replace the meta lenses with regular lenses as taught by Ito because doing so would be replacing a similar lens component with another lens in a similar optical scanning device and doing so may provide more flexibility in manufacturing and simplify the system because of simpler manufacturing of regular lenses.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US20170111621A1 (Tian).
11. While Park does not make explicit, Park in view of Tian teaches The LiDAR system as recited in claim 1, wherein the LiDAR system includes a beam-forming unit, which is configured to impress beam characteristics before a beam of light (Tian Fig. 10: 904, Fig. 11: 1002; ¶113 “laser light beam emitted from the array of laser devices 1001 is shaped by the light beam shaping device 1002 via being narrowed”) impinges upon a beam-deflection element of the LiDAR system (Tian Fig. 10, 11: reflector 911; ¶¶107, 113).
It would have been obvious to one of ordinary skill in the art to modify Park to include a beam forming and a reflector device as for example taught by Tian because using such devices are common and routine in the art and doing so would provide more control over the shape and path of the beam.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US20180267148A1 (Buettner).
12. While Park does not explicitly disclose, Park in view of Buettner teaches The LiDAR system as recited in claim 1, wherein the first lens includes two or more facets which are disposed at an angle with respect to one another in order to parallelize and/or enlarge a field of view (Buettner Fig. 5: elements 22c of lens array 20c and lens 30; ¶31).
It would have been obvious to one of ordinary skill in the art to modify Park to replace the meta lenses with a regular lens and a lens array as taught by Buettner because doing so would be replacing a similar lens component with another lens in a similar optical scanning device and doing so may provide more flexibility in manufacturing and simplify the system because of simpler manufacturing of regular lenses and using a lens array would also provide the additional flexibility and control over individual beams at various angles. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is US20190011535A1 (Park) teaching a beam scanning apparatus capable of adjusting a refraction angle of transmitted light and scanning a beam to a desired location is provided. In addition, an optical apparatus capable of sensing light reflected from an external object and extracting information about the external object is provided. The beam scanning apparatus includes a rotary meta lens having a plurality of meta areas in which a plurality of fine phase shift elements is arranged, and a rotation drive device that rotates the rotary meta lens. The plurality of meta areas are configured to direct transmitted light to different locations in a scanning area.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be anticipated or obvious to one of ordinary skill in the art. The closest prior art does not teach a LiDAR system where a radius of curvature of the concave surface is adapted for a correction of a gap between the first lens and the second lens in combination with the other claimed subject matter.

Conclusion
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "no new matter has been introduced" may be deemed insufficient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            
/YUQING XIAO/            Supervisory Patent Examiner, Art Unit 3645